PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/371,406
Filing Date: 1 Apr 2019
Appellant(s): Achyuth et al.



__________________
Robert M. Abrahamsen, Reg. No. 40,886
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 10, 12, 18, 20, 24 – 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562]
As per claim 1. Kulkarni does teach a method [paragraph: 0007, In one approach, multiple channels may be used to authenticate a user. In one aspect, this includes a method that includes receiving a first authentication parameter from a first device associated with a user over a first channel, wherein the user is unauthenticated. The method also includes transmitting a token value and receiving the token value and a second authentication parameter from a second device over a second channel, wherein the second device is associated with the user; and using the token value to associate the first authentication parameter to the second authentication parameter.], comprising:
receiving,……………and from a first remote device operated by a first user [paragraph: 0010, lines 2 – 3, receiving a request for a resource from a first device over a first channel], a token configured to enable access to a file that is stored by the……………[paragraph: 0012, lines 2 – 6, The user can be authenticated based on the first authentication parameter and the second authentication parameter. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof. Where at paragraph: 0011, lines 1 – 5, In another aspect, the method includes authenticating a second user, receiving a token value, wherein the token value is associated with a user session wherein a first user has access to a resource based on an indication of approval from the second user];
in response to receiving the token, invoking,……………., a first authentication process to authenticate an identity of a second user based on a first input provided by the second user [paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device]; and 
determining,……………………, that the identity of the second user has been authenticated based on the first input [paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device]; and
providing,………………………, access to the file by the first remote device based at least in part on the token [paragraph: 0010, In another aspect, the method includes authenticating a first user on a first channel, receiving a request for a resource from a first device over a first channel that requires an indication of approval from a second user, wherein the first device is associated with a first user, and transmitting a token value to the first device. Where at paragraph: 0012, lines 2 – 5, the user can be authenticated by a first authentication parameter and the second authentication parameter. The first authentication parameter can be a user ID, password, hard token, soft token ] and authentication of the identity of the second user [paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device.] 
Kulkarni does not teach clearly the claim limitation of: 
…………..filing sharing system…………………………..
However, Dabiri does teach………..filing sharing system [Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 including food, tobacco products, alcoholic beverages, digital audio/video files, etc.
Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. applicant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni and Dabiri in order for the authentication of the first user by a first and second authentication parameters by the authentication server for access to a requested resource of Kulkarni to include authenticating the first user by multi-factor authentication operations for access to the requested resource of Dabiri. This would allow for the first user to be authenticated by two or more authentication factors before access to the requested resource is allowed. See paragraph: 0034, lines 9 - 18 of Dabiri.
As per claim 10. Kulkarni does teach what is taught in the rejection of claim 1 above. 
Kulkarni does not clearly teach the method of claim 1, further comprising: determining, by the file sharing system, that the identity of the second user has been authenticated within a first window of time following receipt of the token;
wherein providing access to the file by the first remote device is further based at least in part on the identity of the second user having been authenticated within the first window of time.
However, Dabiri does teach the method of claim 1, further comprising: determining, by the file sharing system, that the identity of the second user has been authenticated within a first window of time following receipt of the token [paragraph: 0131, lines 23 – 27, the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal];
wherein providing access to the file by the first remote device is further based at least in part on the identity of the second user having been authenticated within the first window of time [paragraph: 0131, lines 23 – 27, the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal. Then at paragraph: 0131, lines 51 – 57, The first user enters the unique authorization code at the ATM and thereby withdraws money from the second user's bank account. The unique authorization code is valid for only a selected ATM location and for only a predetermined time period. Of course, the first user may be located at a kiosk or gas pump, rather than an ATM, for example.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and Dabiri in order for the authentication of the first user by a first and second authentication parameters by the authentication server for access to a requested resource of Kulkarni as modified to include authenticating the first user by multi-factor authentication for access to the requested resource of Dabiri. This would allow for the first user to be 
As per system claim 12 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “computer readable medium,” and “processor,” is taught by the prior art of Kulkarni at paragraphs: 0107, 0108.
As per system claim 18 that includes the same or similar claim limitations as method claim 10, and is similarly rejected. 

As per non – transitory computer readable medium claim 20 that includes the same or similar claim limitation as method claim #1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “non – transitory computer readable medium,” and “processor,” is taught by the prior art of Kulkarni at paragraphs: 0107, 0108.
As per claim 24. Kulkarni as modified does teach the method of claim 1, further comprising:
	receiving, by the file sharing system [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 including food, tobacco products, alcoholic beverages, digital audio/video files, etc. 
Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. applicant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71], a request to make the file accessible [Kulkarni, and in response to the request, generating, by the file sharing system, the token [Kulkarni, paragraph: 0011, lines 1 – 5, In another aspect, the method includes authenticating a second user, receiving a token value, wherein the token value is associated with a user session wherein a first user has access to a resource based on an indication of approval from the second user].
As per claim 25. Kulkarni does teach the method of claim 24, wherein the request is received from a second remote device operated by the first user [Kulkarni, Figure # 5A1, component – AS (22) and paragraph: 0080, lines 7 – 13, The first authentication parameter provided to the first user can also be, for example, a descriptive title, identifying number, or SSN. The third-party user enters (13) the user ID on the first channel. The AS sets (22) the authentication credential on user agent 1, and the first user is presented with a token value and instructed to complete authentication on another device/channel.].
As per claim 26. Kulkarni as modified does teach the method of claim 25, further comprising:
	authenticating, by the file sharing system [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11 and Figure # 4 and paragraph: 0097, lines 11 – 17], the identity of the first user based on a second input provided by the first user to the second remote device [Kulkarni, Figure # 5A1, component – AS (22) and paragraph: 0080, lines 7 – 13, The first authentication parameter provided to the first user can also be, for example, a descriptive title, identifying number, or SSN. The third-party user enters (13) the user ID on the first channel. The AS sets (22) the authentication credential on user agent 1, and the first user is presented with a token value and instructed to complete authentication on another device/channel];
	wherein generating the token is based at least in part on the identity of the first user having been authenticated based on the second input [Kulkarni, paragraph: 0089, lines 30 – 33, The session DB 208 retrieves the last transaction ID for user ID1, and the session ID 58, creates (69) a token value, combines the token value with the other values provided and the current time.].
As per claim 27. Kulkarni does teach the method of claim 1, wherein the first authentication process causes a second remote device operated by the first user to output a first prompt requesting that the first user provide the first input to the second remote device [Kulkarni, Figure # 5A1, component – AS (22) and paragraph: 0080, lines 7 – 13, The first authentication parameter provided to the first user can also be, for example, a descriptive title, identifying number, or SSN. The third-party user enters (13) the user ID on the first channel. The AS sets (22) the authentication credential on user agent 1, and the first user is presented with a token value and instructed to complete authentication on another device/channel].
As per claim 28. Kulkarni as modified does teach the method of claim 1, further comprising:
	
	in response to receiving the token, invoking, by the file sharing system [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11 and Figure # 4 and paragraph: 0097, lines 11 – 17], a second authentication method to authenticate an identity of the first user of the first remote device based on a second input provided by the first user [Kulkarni, paragraph: 0012, lines 2 – 6, The user can be authenticated based on the first authentication parameter and the second authentication parameter [i.e. applicant’s second input provided]. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof. The second authentication parameter can be a user ID, a password, a hard token, a soft token, a wireless applet, a voiceprint, or any combination thereof.]; and

	determining, by the file sharing system, that the identity of the first user has been authenticated based on the second input [Kulkarni, paragraph: 0012, lines 11 – 13, The user can be notified over the second channel that the authentication is complete, allowing the user to continue a user session on the first channel.];

	wherein providing access to the file [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11] by the first remote device is further based at least in part on authentication of the identity of the first user [Kulkarni, paragraph: 0012, lines 11 – 13, The user can be notified over the second channel that the authentication is complete, allowing the user to continue a user session on the first channel.].
As system claim # 29 that includes the same similar claim limitations as method claim # 24, and is similarly rejected. 
As system claim # 30 that includes the same similar claim limitations as method claim # 25, and is similarly rejected. 
As system claim # 31 that includes the same similar claim limitations as method claim # 26, and is similarly rejected. 
As system claim # 32 that includes the same similar claim limitations as method claim # 27, and is similarly rejected. 
As system claim # 33 that includes the same similar claim limitations as method claim # 28, and is similarly rejected. 
As system claim # 34 that includes the same similar claim limitations as method claim # 24, and is similarly rejected. 
Claim[s] 3, 4, 5, 8, 13, 14, 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim # 27 above, and further in view of Hanley et al. [US PGPUB # 2018/0027413]
As per claim 3. Kulkarni and Dabiri do teach what is taught in the rejection of claim 27 above. 
	Kulkarni and Dabiri do not teach clearly the method of claim 27, wherein the first prompt requests that the first user provide a biometric input to the second remote device. 
	However, Hanley does teach the method of claim 27, wherein the first prompt requests that the first user provide a biometric input to the second remote device [Hanely, paragraph: 0016, lines 1 – 12, In a first implementation, S110 is triggered based on a successful completion of a primary authentication for a transaction. In this first implementation, the user may provide express authentication data (e.g., providing user credentials, expressly providing biometric data, etc.) in response to an authentication request. Once an authentication platform or service provider [i.e. applicant’s second remote device] has verified or validated the express authentication data provided by the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni and Hanley in order for the authentication of the first user by a first and second authentication parameters for access to a requested resource of Kulkarni to include authenticating the first user by automated machine learning - authentication behavior of Hanley. This would allow for the first user to be authenticated on multi-factor authentication based on if the first user’s behavior requires such type of multi-factor authentication operations. See paragraph: 0013, lines 1 – 8 of Hanley. 
As per claim 4. Kulkarni as modified teach the method of claim 1, wherein:
invoking the first authentication process comprises sending an authentication request to an authentication service such that the authentication service authenticates the identity of the second user based on the first input [Dabiri, Figure # 8 and paragraph: 0131, lines 10 – 43, (c.) the host server communicating the request to the second user, selected by the first user and within the friendship network of the first user, and notifying the second user that the item is located at the authorized transaction terminal; (d.) upon receiving from the second user an acceptance to the request, the host server notifying the first user that the acceptance of the request was received; (e.) in accordance with terms and conditions of the second user acceptance of the request, the host server receiving an acceptance confirmation from the first user; (f) the host server transmitting a temporary identification code to the the host server confirming authorization of the request by receiving from the second user a pre-defined bank access code associated with a bank account of the second user; and (i.) the host server transferring the pre-defined bank access code to the authorized transaction terminal and requesting the authorized transaction terminal to verify the pre-defined bank access code is an authorized pre-defined bank access code associated with the bank account of the second user. The combination of method steps (a.)-(i.) advantageously provides a practical application for authorizing money withdrawal from the second user's bank account without requiring the first user and second user to be located at a same location. In particular, the second user (account owner) directly inputs his/her ATM card pin code into the software application (e.g., via a phone, or other portable electronic device) without having to be present at the ATM with the first user.]; and
determining that the identity of the second user has been authenticated is based at least in part on receipt of a response from the authentication service that indicates the identity of the second user has been authenticated [Kulkarni, Figure # 7B1, and paragraph: 0091, lines 14 – 16, The AS [i.e. applicants authentication] 202 validates (80) the token and time. The ID system 206 confirms (147, 148) that the second user is an "authorized parent" for the first user
As per claim 5. Kulkarni as modified does teach the method of claim 1, wherein determining that the identity of the second user has been authenticated comprises 
determining that the identity of the second user has been authenticated based at least in part on a biometric input provided to a second remote device by the second user [Hanley, paragraph: 0016, lines 1 – 6, In a first implementation, S110 is triggered based on a successful completion of a primary authentication for a transaction. In this first implementation, the user may provide express authentication data (e.g., providing user credentials, expressly providing biometric data, etc.) in response to an authentication request].
As per claim 8. Kulkarni as modified does teach the method of claim 1, further comprising:
receiving, by the file sharing system [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 including food, tobacco products, alcoholic beverages, digital audio/video files, etc.
Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. applicant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71] and from the second device, biometric information that is used to authenticate the identity of the second user [Hanley, paragraph: 0016, lines 1 – 6, In a first implementation, S110 is triggered based on a successful completion of a primary authentication for a transaction. In this first implementation, the user may provide express authentication data (e.g., providing user credentials, expressly providing biometric data, etc.) in response to an authentication request.].
As per system claim 13 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 

As per system claim 14 that includes the same or similar claim limitations as method claim 8, and is similarly rejected. 

As per system claim 16 that includes the same or similar claim limitations as method claim 8, and is similarly rejected. 

As per claim 23. Kulkarni does teach the system of claim 33, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to:
determine that the identity of the first user has been authenticated based at least in part on a biometric input provided to the first device by the first user [Kulkarni, paragraph: 0012, lines 1 – 9, The above mentioned aspects can include one or more of the following features. The user can be authenticated based on the first authentication parameter and the second authentication parameter. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof].
Claim[s] 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] and Hanley et al. [US PGPUB # 2018/0027413] as applied in the rejection of claim # 28, and further in view of Votaw et al. [US PGPUB # 2018/0026970]
As per claim 7.  Kulkarni and Dabiri and Hanley do teach what is taught in the rejection of claim #28 above. 
	Kulkarni and Dabiri and Hanley do not teach clearly the method of claim 28, wherein:
determining that the identity of the first user has been authenticated comprises determining that the identity of the first user has been authenticated based at least in part on a biometric input provided to the first remote device by the first user.
However, Votaw does teach the method of claim 28, wherein:
determining that the identity of the first user has been authenticated comprises determining that the identity of the first user has been authenticated based at least in part on a biometric input provided to the first remote device by the first user [paragraph: 0048, In one or more alternative arrangements, instead of or in addition to sending one-time passcodes to the first registered device and the second registered device, client authentication computing platform 110 may send one or more biometric authentication prompts and/or other authentication prompts to the first registered device and/or the second registered device. For example, in performing the example sequence of events discussed above in authenticating the first user to the first user account, client authentication computing platform 110 may additionally or alternatively generate and/or send one or more biometric authentication prompts and/or other authentication prompts to one or more registered devices associated with the first user account (e.g., client computing device 150, client computing device 160). Such biometric authentication prompts may, for instance, prompt a recipient device and/or a user of such a recipient device to provide biometric input (e.g., fingerprint biometric input, voiceprint biometric input, facial scan biometric input, retinal scan biometric input, and/or other biometric input)for validation by the recipient device and/or by client authentication computing platform 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuikarni as modified and Votaw in order for the authentication of the first user by a first and second authentication parameters for access to a requested resource of Kuikarni as modified to include an one-time password [OTP] for authentication of the first user of Votaw. This would allow for the user to access the resource with a different password each time the resource is requested. See paragraph: 0004, lines 15 - 24 of Votaw.
Claim[s] 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim[s] 25 above, further in view of Cotterill et al. [US PGPUB # 2013/0082819]
As per claim 9. Kulkarni and Dabiri do teach what is taught in the rejection of claim 25 above. 
	While Dabiri does teach receiving, at the file sharing system and from the second remote device, the file [Dabiri, Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. applicant’s filing sharing] which receives, decodes and verifies the completeness of data files [i.e. applicant’s files] generated by and transferred from first and second keen merchandise vending machines 62, 63 [i.e. applicant[s] second remote device] to FTP server 71].
Kulkarni and Dabiri do not clearly teach the method of claim 25, further comprising:
and storing, by the file sharing system, the file.
However, Cotterill does teach the method of claim 25, further comprising:
and storing, by the file sharing system, the file [paragraph: 0063, lines 11 – 14, Furthermore, the application server 66 [i.e. applicant’s file sharing system] may also continue to monitor and/or record use of the restricted content on the first device 60 after the first device 60 accesses the restricted content].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and Cotterill in order for the authentication of the first user by a first and second authentication parameters for access to a requested resource of Kulkarni as modified to 
As per system claim 17 that includes the same or similar claim limitations as method claim 9, and is similarly rejected.  

Claim[s] 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim[s] 1 above, further in view of Sandler et al. [US PGPUB # 2010/0153717]
As per claim 11. Kulkarni and Dabiri do teach what is taught in the rejection of claim 1 above. 
Kulkarni and Dabiri do not clearly teach the method of claim 1, wherein: 
the file is encrypted; and
providing access to the file by the first remote device further comprises sending, by the file sharing system to the first remote device, a decryption key for decrypting the file.
However, Sandler does teach the method of claim 1, wherein: 
the file is encrypted [paragraph: 0071, line 17, encrypted content]; and
providing access to the file by the first remote device further comprises sending, by the file sharing system to the first remote device, a decryption key for decrypting the file [paragraph: 0038, There is also provided in accordance with still the apparatus including a first communication mechanism operative to establish communication between a secure module source and a content rendering device, a dynamically generated pseudo-unique secure module loader operative to load a dynamically generated pseudo-unique secure module to the content rendering device from the secure module source, a second communication mechanism operative to establish communication between the secure module source and the dynamically generated pseudo-unique secure module, and a decryption key transferring mechanism operative to transfer a decryption key from the secure module source to the dynamically generated pseudo-unique secure module, thereby enabling decryption of encrypted content, the encrypted content being encrypted according to the decryption key].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and Sandler in order for the authentication of the first user by a first and second authentication parameter for access to a requested resource of Kulkarni as modified to include encrypting the requested resource data of Sandler. This would allow for the protection of the resource data that can only be accessed by an authorized user who has the decryption key. See paragraph: 0061 of Sandler. 
As per system claim 19 that includes the same or similar claim limitations as method claim 11, and is similarly rejected. 

Claim[s] 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB #  as applied to claim[s] 10 above, and further in view of He [US PGPUB # 2014/0041005]
As per claim 22. Kulkarni and Dabiri do teach what is taught in the rejection of claim 10 above. 
Kulkarni and Dabiri do not teach clearly the method of claim 10, further comprising:
determining, by the file sharing system, that the identity of the first user has been authenticated within a second window of time following receipt of the token;
wherein providing access to the file by the first remote device is further based at least in part on the identity of the first user having been authenticated within the second window of time.
However, He does teach the method of claim 10, further comprising:
determining, by the file sharing system, that the identity of the first user has been authenticated within a second window of time following receipt of the token [paragraph: 0027, lines 15 – 23, After receiving the second login request, the login server determines a corresponding mapping relationship according to the mapping relationship serial number in the second login request, and determines user information corresponding to the post-mapping information in the second login request according to the determined mapping relationship. The login server makes a comparison of the user information with pre-stored user information so as to authenticate whether a user of the second client is allowed for login.];
wherein providing access to the file by the first remote device is further based at least in part on the identity of the first user having been authenticated within the second window of time [paragraph: 0010, lines 9 – 15, and establishing a time window for authenticating the user through a second-level login process initiated by a respective client device different from the first client device, wherein the second -level login process requires the user to provide second user login information in accordance with the security enhancement information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and He in order for the authentication of the first user by a first and second authentication parameter for access to a requested resource of Kulkarni as modified to include pre-mapping and post mapping of authentication information of the requesting user and a remote server of He. This would allow for the authentication of the user of by the post – mapping of authentication data that is sent to the user from a remote server. Where the user submits the authentication data in the form of the post mapping authentication to the remote server, where the authentication data is compared with the pre-mapping of the authentication data at the remote server. See paragraphs: 0004, 0005 of He. 
 (3) New Ground of Rejection to be Reviewed on Appeal
---NONE---
(4) Withdrawn Ground of Rejection to be Reviewed on Appeal
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
Claim(s) 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562]
(5) Response to Argument
Appellant states on page[s] 14 - 16 of the appeal brief as filed: “
A. 	The Rejection of Claims 1, 10, 12, 18, 20, and 24, 28, 29, 33 and 34 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication
No. 2008/0086764 (Kulkarni) in view of U.S. Patent Application Publication
No. 2019/0251562 (Dabiri) should be Reversed.

Appellant submits that the applied art does not disclose or suggest the subject matter of
independent claims 1, 12 or 20, or the claims that depend from them.

1. Independent claims 1, 12 and 20

The text of independent claim 1 is reproduced below, with certain salient recitations
italicized.

	1. A method, comprising:

	receiving, by a file sharing system and from a first remote device operated
by a first user, a token that identifies a file stored by the file sharing system and is
configured to enable downloading of the file from the file sharing system,

	in response to receiving the token, invoking, by the file sharing system, a
first authentication process to authenticate an identity of a second user based on a
first input provided by the second user;

	determining, by the file sharing system, that the identity of the second user


	downloading, by the file sharing system, the file to the first remote device
based at least in part on the token and authentication of the identity of the second
user.

Independent claims 12 and 20 include similar recitations.

	Examples of file access “tokens” of the type recited in the independent claims are described in connection with FIG. 5B of the instant application, and, in particular, at paragraphs [0043], [0068]-[0069], [0114]-[0115], [0121]-[0126], [0139], [0159] of the as-filed specification.
See the Summary of Claimed Subject Matter (in Section IV) for additional technical background in this regard.

	The November 15, 2021 Final Office Action (hereafter “Final Action”) identified two types of tokens disclosed in the primary applied reference, Kulkarni, as purportedly meeting the “token” limitation recited in the independent claims. See Final Action at pp. 5-6. At the time the Final Action was issued, the first paragraph of independent claim 1 appeared as follows:

	receiving, by a file sharing system and from a first remote device operated by a first user, a token configured to enable access to a file that is stored by the file sharing system....

	As described in more detail below, the tokens of the type Kulkarni describes are used solely for user authentication purposes, either to authenticate the identity of a user or to link an authentication session across multiple, different communication channels. Kulkarni’s tokens are thus fundamentally different than the file access tokens described in the instant specification.

	Accordingly, to better differentiate the claimed invention over Kulkarni, Appellant rewrote the first paragraph of claim 1, as shown below, to specify that the claimed token both (A) “identifies a file stored by the file sharing system” and (B) “is configured to enable downloading of the file from the file sharing system”:

	receiving, by a file sharing system and from a first remote device operated by a first user, a token that identifies a file stored by the file sharing system and is configured to enable downloading of the file from 

See November 23, 2021 Amendment at 2.

	Kulkarni discloses a variety of user authentication techniques for controlling access to on-line resources, including some techniques that require multiple users to provide authentication credentials via different communication channels, such as when access to a “high-value” resource is requested. As the Final Action notes (at p. 6), Kulkarni discloses that the authentication credentials a given user can provide to the system may include “a user ID, password, hard token, soft token, wireless applet, voice print, or any combination thereof.”
Further, as the Final Action also notes (at p. 6), to enable the same authentication session to be accessed via multiple, different communication channels, Kulkarni discloses associating a token value with the authentication session. In particular, following authentication of a first user via a first communication channel, a token value identifying the authentication session may be generated and communicated to the first user via the first communication channel. E.g., see Kulkarni at 9] [0009]-[0011], [0079]-[0085]. The first user may then provide that token value to a second user. /d. When the second user subsequently presents that token value to the authentication system via a 

As Appellant explained in its November 23, 2021 response to the Final Action, as well as in its December 22, 2021 Pre Appeal Brief Request for Review, neither type of token disclosed by Kulkarni could possibly meet the newly-added requirements of the first paragraph of claim 1, as set forth above.” 
In response the examiner isn’t persuaded, the examiner points out that appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the prior final rejection dated 11/15/2021, the examiner clearly rejected appellant’s claimed invention as obvious over Kulkarni in view of Dabiri. 
Turning to the prior art of Kulkarni, specifically, at paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value [i.e. appellant’s token] to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device. Then turning to the prior art of Dabiri. Specifically, at Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 [i.e. appellant’s file sharing system] including food, tobacco products, alcoholic beverages, digital audio/video files, etc. Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. appellant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71. This meets appellant’s argued claim limitation of: “receiving, by a file sharing system and from a first remote device operated by a first user, a token…etc.” 
	The examiner points out of the prior art of Dabiri, the disclosed FTP server 71, is a File Transfer Protocol is a standard communication protocol used for the transfer of computer files from a server to a client on a computer network. FTP is built on a client–server environment using separate control and data connections between the client and the server.	
Also, further turning to the prior art of Kulkarni, at paragraph: 0010, lines 2 - 3, receiving a request for a resource from a first device over a first channel. 
	Further of Kulkarni, at paragraph: 0012, lines 2-6, The user can be authenticated based on the first authentication parameter and the second authentication parameter. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof. 
	Where at paragraph: 0011, lines 1 —5 of Kulkarni, in another aspect, the method includes authenticating a second user, receiving a token value, wherein the token value is associated with a user session wherein a first user has access to a resource based on an indication of approval from the second user. This meets appellant’s argued claim limitation of: “…..that identifies a file stored by the file sharing system and is configured to enable downloading of the file from the file sharing system.”
	
	What is further, one of ordinary skilled in the art would know of Kulkarni and Dabiri above, that the request from the first user identifies a specific resource/vending machine to access resources/files, after the second user gives permission for the first user to access the requested resource/file. The second user issues/distributes a token value to the first user, the token value corresponds with the first user’s request for the resource/file. Then the first user uses the token value to access the requested resource/file from the resource/vending machine. This combination is interpreted as appellant’s claimed “token that identifies a file stored by the file sharing system.” This meets appellant’s argument of: “…….neither type of token disclosed by Kulkarni could possibly meet the newly-added requirements of the first paragraph of claim 1, as set forth above.”
Further in response, the examiner points to Kulkarni. Specifically, at paragraph: 0010, tines 6 - 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device, this meets in response to receiving the token, invoking, by the file sharing system, a first authentication process to authenticate an identity of a second user based on a first input provided by the second user.”

Appellant states on page[s] 16 - 17 of the appeal brief as filed: “The Advisory Action tacitly concedes that, in view of the added claim language, Kulkarni does not teach the use of access tokens of the type currently claimed. Indeed, the Advisory Action makes no effort to explain how either type of token Kulkarni describes (which are used solely for authentication purposes) could possibly serve to “identif[y]a file stored by the file sharing system” or be “configured to enable downloading of the file from the file sharing system.” Rather, in an effort to support the rejection, the Advisory Action points to an FTP server 71 disclosed in a secondary reference (Dabiri), and asserts a person of ordinary skill in the art (POSITA) would have somehow have been motivated by that teaching to employ access tokens of the type claimed in connection with the Kulkarni system. In particular, the Advisory Action asserts that “combining such teachings of the prior art would yield a server that exchanges files in a controlled manner.” With respect to the FTP file server 71 of Dabiri, however, the only operations Dabiri describes that component as performing are (1) receiving, decoding, and verifying the completeness of files received from merchandise vending machines 62, 63, see paragraph [0097] of Dabiri, and (2) transmitting encrypted instructions to a host server 66, id. at paragraph [0098]. There is nothing in Dabiri that in any way teaches or suggests the use of access tokens of the type claimed, for any purpose.”
 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the prior final rejection dated 11/15/2021, the examiner clearly rejected applicant’s claimed invention as obvious over Kulkarni in view of Dabiri. 
Turning to the prior art of Kulkarni, specifically, at paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value [i.e. appellant’s token] to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device. Then turning to the prior art of Dabiri. Specifically, at Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 [i.e. appellant’s file sharing system] including food, tobacco products, alcoholic beverages, digital audio/video files, etc. Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. appellant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71. This meets appellant’s argument of: “The Advisory Action tacitly concedes that, in view of the added claim language, Kulkarni does not teach the use of access tokens of the type currently claimed….………………………………………There is nothing in Dabiri that in any way teaches or suggests the use of access tokens of the type claimed, for any purpose.”
	Further in response, the examiner points out that one of ordinary skilled in the art would know of Kulkarni and Dabiri above, the request from the first user identifies a specific resource/vending machine to access, then after the second gives permission for the first user to access the request resource. The second user issues a token value to the first user, the token value corresponds with the first user’s request for the resource. Then the first user uses the token value to access the requested resource. Therefore, one of ordinary skill in the art would know that appellant’s claimed invention is an obvious variation over Kulkarni and Dabiri. This meets appellant’s argument of: “Indeed, the Advisory Action makes no effort to explain how either type of token Kulkarni describes (which are used solely for authentication purposes) could possibly serve to “identif[y]a file stored by the file sharing system” or be “configured to enable downloading of the file from the file sharing system.”

Appellant states on page[s] 17 and 18 of the appeal brief as filed: “Finally, the Advisory Action asserts that the passing reference in Dabiri to the use of “voice recognition technology” to allow a user to “audibly request the customer’s desired merchandise” from a vending machine, would have somehow have been motivated a person of ordinary skill in the art (POSITA) to employ access tokens of the type claimed  obviousness rejection. The Supreme Court’s decision in KSR Int’] Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), demands that factual assertions about obviousness be made explicit. Here, the Examiner has failed to do so. Instead, the Advisory Action simply asserts, without any explanation or analysis, that Dabiri’s teaching “makes obvious applicant’s claim amendment after final rejection.” 

While applicant did not argue the examiner’s suggestion/motivation to combine as previously articulated in previous prosecution, the advisory did not provide another motivation, given that the advisory action [i.e. voice recognition] is relying on the same motivation to combine the references as provided in the final office action. The examiner will reiterate here again, the prior art of Kulkarni is improved by the teaching of Dabiri based that the authenticating the first user by multi-factor authentication operations [i.e. voice command/recognition] for access to the requested resource of Dabiri. This would allow for the first user to be authenticated by two or more authentication factors before access to the requested resource is allowed. See paragraph: 0034, lines 9-16 of Dabiri.
This meets appellant’s remarks of: “The Advisory Action does not explain how such a teaching of Dabiri could possibly be applied the Kulkarni system.”
Still further the examiner further isn’t persuaded, the examiner points out while the following articulation/teaching specific to Dabiri was not relied upon by the examiner in the previous formal office actions [i.e. Non – Final/Final rejection/Advisory action]. Specifically, paragraph: 0106, lines 5 – 8 of Dabiri, A further contemplated application would use the speaker to audibly request the customer’s desired merchandise and then dispense the merchandise through the use of voice recognition technology. 
	The examiner further points out that one of ordinary skilled in art would know that combining the prior art of Kulkarni and Dabiri in this manner would yield the following: a method for authenticating a first user by use of a first parameter and token value [i.e. issued by the second user/owner ] for access to a resource over a first channel [abstract of Kulkarni], then combining the resource with a FTP server 71/voice recognition technology of Dabiri, which routinely exchanges/monitors digital audio/video files with vending machines 62, 63, for completeness [Figure #4, and Figure # 4 and paragraph: 0096, lines 7 — 11, and Figure # 4 and paragraph: 0097, lines 11 — 17, paragraph: 0106, lines 5 - 8 - Dabiri]. Thus, combining such teachings of the prior arts would yield a server that exchanges files in a controlled manner by voice recognition technology. 

Appellant states on page[s] 18 of the appeal brief as filed: “In any event, although the Office is permitted to give claim terms their broadest reasonable interpretation in view of the specification in which they appear, MPEP 2111 states:
The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings. (Emphasis added).

	Here, any interpretation of “token” that would be broad enough to cover a mere voice command, particularly in view of the portions of the applicant’s specification cited 
Reversal of the rejections of independent claims 1, 12 and 20 under 35 U.S.C. § 103 is respectfully requested for at least these reasons.”

 
In response the examiner isn’t persuaded, the examiner points appellant’s attention their specification as filed. Specifically, paragraph 0043 and is reproduced below for convenience: 
“As shown in FIG. 1, as a result of the authentication process that was invoked at the step 118, the system 102 may determine (step 120) that the identity of the second user 110 (and possibly one or more additional individuals in a delegate group) has been authenticated and, based at least in part on that determination, may provide (step 122) access to the file or other data by the first device 104. Access to the file or other data by the first device 104 may be provided in any of numerous ways. In some embodiments, for example, the first device 104 may be provided access to a file or other data by causing or allowing the file or other data to be transferred from the system 102, or from an associated file sharing system or other repository, to the first device 104. In other embodiments, the first device 104 may be provided access to a file, application, etc., by allowing the first device 104 to access the file, application, etc., on line using a web browser or the like. In yet other embodiments, access to a file or other data may additionally or alternatively be provided by supplying the first device 104 with a unique access token or other mechanism that can subsequently be used to retrieve the file or other data from the system 102, or from an associated file sharing system or other repository”.
The examiner points out as underlined above of appellant’s specification, the specification provides ample evidence that applicant’s recited “token” can take the form of any mechanism that can be used to retrieve a file or data from a file sharing system/system and other repository. Therefore, the examiner’s previous broadest reasonable interpretation that the voice recognition technology [i.e. spoken word/command = appellant’s claimed token] does not stray outside appellant’s own definition as to what the claimed token can embody and not embody under the meaning of the statute, this meets appellant’s argument of: “Here, any interpretation of “token” that would be broad enough to cover a mere voice command, particularly in view of the portions of the applicant’s specification cited above, would not be permissible, as such an interpretation would be patently unreasonable.” 

Appellant states on page[s] 19 and 20 of the appeal brief as filed: “

	3. Dependent Claims 24, 29 and 34

	Claim 24, which depends from claim 1, further recites “receiving, by the file sharing system, a request to make the file accessible,” and “in response to the request, generating, by the file sharing system, the token.” Claims 29 and 34, which depend from claims 12 and 20, respectively, include similar recitations. The “request” of these claims may, for example, correspond to the request 532 described in connection with FIG. 5B of the present application, and the generation of the token may correspond to the steps 534, 536 and 538 also described in connection with that figure. The Final Action (at p. 11) asserts that these additional recitations are taught by Kulkarni. In particular, the Final Action asserts that the resource request and resulting generation of  would meet these recitations. As noted above in connection with claims 1 and 12, however, the “token value” Kulkarni describes is used solely to identify an authentication session. Kulkarni’s tokens do not “identif[y] a file stored by the file sharing system” and are not “configured to enable downloading of the file from the file sharing system,” as claimed. Dependent claims 24, 29 and 34 thus further distinguish over the applied art for this additional reason.” 
In response the examiner isn’t persuaded, the examiner points out that appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the prior final rejection dated 11/15/2021, the examiner clearly rejected applicant’s claimed invention as obvious over Kulkarni in view of Dabiri. 
Turning to the prior art of Kulkarni, specifically, at paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value [i.e. appellant’s token] to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device. Then turning to the prior art of Dabiri. Specifically, at Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 [i.e. appellant’s file sharing system] including food, tobacco products, alcoholic beverages, digital audio/video files, etc. Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. appellant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71. This meets appellant’s argument of: “however, the “token value” Kulkarni describes is used solely to identify an authentication session. Kulkarni’s tokens do not “identif[y] a file stored by the file sharing system” and are not “configured to enable downloading of the file from the file sharing system,” as claimed.”
Therefore, the examiner can conclude that base claims 1, and 12 have in fact been rendered/articulated obvious over the identified teachings of Kulkarni in view of Dabiri above, thus the dependent claim[s] 24, 29, 34 are also made obvious over the prior art combination. 

Appellant states on page[s] 21 of the appeal brief as filed: “
4. Dependent Claims 28 and 33

Claim 28, which depends from claim 1, further recites:

	in response to receiving the token, invoking, by the file sharing system, a
second authentication method to authenticate an identity of the first user of the
first remote device based on a second input provided by the first user; and

	determining, by the file sharing system, that the identity of the first user
has been authenticated based on the second input;

	wherein providing access to the file by the first remote device is further based at least in part on authentication of the identity of the first user (emphasis added).

	Claim 33, which depends from claim 12, includes similar recitations.

	These claims thus indicate that, in response to the file sharing system receiving a file access token from a first remote device operated by a first user, not only is first authentication method invoked to authenticate the identity of a second user, but a second authentication method is also invoked to authenticate the identity of the first user. Once again, the Final Action (at pp. 12-13) erroneously considers Kulkarni’s token value (used to solely to identify an authentication session) to be a file access token of the type claimed.
	Dependent claims 28 and 33 thus further distinguish over the applied art for this additional reason.”
 
In response the examiner isn’t persuaded, the examiner points to the prior art of Kulkarni. Specifically, at paragraph: 0012, lines 2 – 6, The user can be authenticated based on the first authentication parameter and the second authentication parameter [i.e. appellant’s second input provided]. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof. The second authentication parameter can be a user ID, a password, a hard token, a soft token, a wireless applet, a voiceprint, or any combination thereof.

Appellant states on page[s] 20 and 21 of the appeal brief as filed: “
B. The Rejection of Claim 4, 5, 8, 13, 14, 16 and 23 under 35 U.S.C. § 103 as
being unpatentable over Kulkarni in view of Dabiri, and further in view of
U.S. Patent Application Publication No. 2018/0027413 (Hanley) Should be
Reversed.

Each of these claims depends from independent claim 1, independent claim 12, or dependent claim 33, and is thus patentable for at least the same reasons discussed above in connection with those claims.”
 
Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellant states on page[s] 21 of the appeal brief as filed: “

C. The Rejection of Claim 7 under 35 U.S.C. § 103 as being unpatentable over Kulkarni in view of Dabiri and Hanley, further in view of U.S. Patent Application Publication No. 2018/0026970 (Votaw) Should be Reversed. 

This claim depends from dependent claim 28, and is thus patentable for at least the same reasons discussed above in connection with that claim.” 

Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellant states on page[s] 21 of the appeal brief as filed: “ 

D. The Rejection of Claims 11 and 19 under 35 U.S.C. § 103 as being unpatentable over Kulkarni in view of Dabiri, and further in view of U.S. Patent Application Publication No. 2010/0153717 (Sandler) Should be Reversed.



Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellant states on page[s] 21 of the appeal brief as filed: “
E. The Rejection of Claim 22 under 35 U.S.C. § 103 as being unpatentable over Kulkarni in view of Dabiri, and further in view of U.S. Patent Application
Publication No. 2014/0041005 (He) Should be Reversed.

Dependent claims 22 depends from claim 10, and is thus patentable for at least the same reasons discussed above in connection with that claim. ” 

Appellant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434      
                                                                                                                                                                                                  Conferees:

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434                                                                                                                                                                                                            
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.